Citation Nr: 0405404	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  99-10 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the cervical spine including as a result of 
service-connected degenerative joint disease of the lumbar 
and thoracic spines.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
December 1945.

This appeal was initially brought to the Board of Veterans 
Appeals (the Board) from rating action taken by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The veteran provided testimony before a Hearing Officer at 
the RO in December 1993 when the issue was entitlement to 
service connection for a "back disorder".  

The veteran then provided testimony before a Veterans Law 
Judge at the RO in June 1997.

In a decision in August 1997, the Board remanded the case for 
development on the issue of entitlement to service connection 
for a back disorder.  Thereafter, in a rating action in May 
1998, the RO granted service connection for degenerative 
joint disease of the thoracic and lumbar spine, and assigned 
a single 20 percent evaluation; the RO continued to deny 
service connection for degenerative joint disease of the 
cervical spine.  

The veteran appeared and provided testimony before another 
Veterans Law Judge in December 2001, a transcript of which is 
of record.

In a decision in June 2002, the Board granted an increased 
rating from 20 to 40 percent for the veteran's service-
connected degenerative joint disease of the lumbar spine; and 
granted a separate 10 percent rating for her service 
connected degenerative joint disease of the thoracic spine.  

With regard to the remaining issue on appeal, entitlement to 
service connection for degenerative joint disease of the 
cervical spine, in May and December 2002, in an effort to 
expedite the case without further remand action, the Board 
undertook additional development on the veteran's claim, 
pursuant to authority then granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (later codified at 38 C.F.R. § 
19.9(a)(2)).  Specifically, the Board returned the file for 
another VA examination; and after the report of that 
examination was received, the Board asked for clarification 
of an opinion associated therewith in April 2003.

The case was returned to the Board without the veteran or her 
representative having been provided with the information so 
that they might respond.  

As also noted in a Board decision in June 2003, the evidence 
including that obtained as a result of development by the 
Board and including the recent clarification, still did not 
entirely address or resolve the issues raised with regard to 
the pending appellate question.  The case was remanded for 
specific development and medical responses.  The development 
was undertaken, a Supplemental Statement of the Case was 
issued, and the case has been returned to the Board.


REMAND

At the time of the Board remand in June 2003, the development 
was to include a VA examination by a VA orthopedic specialist 
who had not previously evaluated the veteran.  In pertinent 
part, the examiner was to specifically address the following:

(a) Whether a brace prescribed for other spinal 
segments had any impact on the current degenerative 
disease in her cervical area [she has alleged that 
the improper brace was provided which resulted in 
trauma to the cervical area.  The recent 
clarification of the medical opinion hypothesized 
only as to the purpose of a brace properly and 
adequately prescribed without reference to any 
brace in this case as may be of record]; (b) The 
extent to which the veteran's lumbar and thoracic 
degenerative disease specifically may have in any 
way impacted on, caused or contributed to 
degenerative disease in her cervical spine; and (c) 
how the degenerative processes in each (lumbar, 
thoracic and cervical areas), regardless of the 
original cause, can be distinguished from one 
another, if feasible; if such a distinction is not 
feasible, this should also be noted.  (d)  The 
examiner is directed to assess the applicability 
not only of 38 C.F.R. § 3.310, providing that 
service connection may be granted when disability 
is proximately due to or the result of a service-
connected disease, but also the judicial tenet that 
when there is aggravation of a non-service- 
connected condition that is proximately due to or 
the result of a service-connected condition, a 
veteran shall be compensated for the degree of 
disability over and above the degree of disability 
that existed prior to the aggravation.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995). 

Additional VA examination was undertaken, report from which 
is of record.  Specific responses were given only to (a) and, 
in part, (b) above.

The veteran has since strongly objected to the lack of 
thoroughness in the most recent examination, and has noted 
the discrepancies in one examiner finding relatively minor 
degenerative changes in the cervical spine, if any, and 
another finding significant arthritis.

The Board notes that the examiner most recently found no 
direct causal relationship between the veteran's back brace 
and her cervical disability; and found no direct causal 
relationship between her lumbar and thoracic arthritic and 
her cervical complaints.  However, the examiner did not fully 
address the issue of secondary service connection and/or the 
tenets of Allen, as specifically required by the June 2003 
remand.  And the examiner did not note the distinctions, if 
any, that could now be made between any of the veteran's 
various areas of arthritis.

The United States Court of Appeals for Veterans Claims 
(Court) has determined that a remand by the Board confers 
upon a claimant, as a matter of law, the right to compliance 
with remand orders.  See generally Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).  

The fact that certain portions of the requested development 
were accomplished did not abrogate the responsibility and 
necessity for pursuing the rest of the remand, which in this 
case, goes to the very heart of the veteran's arguments.  The 
Board has no choice but to again remand the case.  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The case should be reviewed by a VA 
orthopedist who should review all of the 
evidence of record, and if necessary, 
schedule the veteran for re-examination, 
so that definitive responses can be made, 
with appropriate annotations to the 
record, as to the following: 

(a)  The extent to which the veteran's 
lumbar and thoracic degenerative disease 
specifically may have in any way impacted 
on, caused or contributed to degenerative 
disease in her cervical spine; and 
(b)  How the degenerative processes in 
each (lumbar, thoracic and cervical 
areas), regardless of the original cause, 
can be distinguished from one another, if 
feasible; if such a distinction is not 
feasible, this should also be noted.  
(c)  The examiner is directed to 
assess the applicability not only of 38 
C.F.R. § 3.310, providing that service 
connection may be granted when disability 
is proximately due to or the result of a 
service-connected disease, but also the 
judicial tenet that when there is 
aggravation of a non-service- connected 
condition that is proximately due to or 
the result of a service-connected 
condition, a veteran shall be compensated 
for the degree of disability over and 
above the degree of disability that 
existed prior to the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995). 

3.  After review of the results of the 
requested development, the RO should 
fully readdress the issue of service 
connection for cervical degenerative 
disease on all possible theories.  If the 
benefit requested on appeal is not 
granted to the appellant's satisfaction, 
the RO should issue an SSOC.  The SSOC 
must contain notice of all relevant 
action taken on the claim for benefits, 
to include a summary of the evidence and 
all applicable law and regulations 
pertaining to the claim currently on 
appeal.  A reasonable period of time for 
a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
she is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


